Memorandum.
Defendant Miller has a rule to show cause why a judgment, by default, against him should not be opened. The other defendants, joint makers of a promissory note, do not *677contest the judgment. The default charged is lack of attention of an attorney retained by defendant Miller. We need not consider this point because an examination of the depositions taken under the rule satisfies us that the proposed defenses are not legal or meritorious.
Miller signed, for the accommodation of the other defendants, a note for the purchase price of an automobile, which note he knew was to be endorsed over to the plaintiff. His claim of an equitable defense might possibly have some value if the payee were the plaintiff, but has none at all in a suit by an endorsee holding in due course.
The rule is discharged, with costs.